53 So. 3d 1094 (2011)
Lance HARTWELL, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, and Mark Redd, Warden of Suwannee C.I., Appellees.
No. 1D10-6047.
District Court of Appeal of Florida, First District.
January 24, 2011.
*1095 Lance Hartwell, pro se, Appellant.
No appearance for Appellees.
PER CURIAM.
DISMISSED. See Miami-Dade County v. Peart, 843 So. 2d 363 (Fla. 3d DCA 2003). Any remedy the appellant may have lies with the circuit court. Cf. Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).
BENTON, C.J., VAN NORTWICK and ROBERTS, JJ., concur.